DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/10/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-16
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 5 and 14
Amended claims: 1, 3, 4, 8, 12, and 13
New claims: None
Claims currently under consideration: 1-4, 6-13, 15 and 16
Currently rejected claims: 1-4, 6-13, 15 and 16
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Selleck (U.S. 6,749,875 B2) in view of Van Amerongen et al. (2009/0123399 A1).
Regarding claims 1, 3 and 4, Selleck discloses a juice product comprising a fruit or vegetable juice (C2, L16-L17) comprising one or more polyphenols (C2, L1-L12, where the present specification indicates that such fruits/vegetables contain polyphenols at [0014]-[0016]), and acerola (C2, L40-L53; C4, L4-L13).
Selleck does not teach the acerola as being present at a concentration of about 1.5-5 wt.% based on the weight of the juice product.
However, Van Amerongen et al. discloses acerola puree as being present in an amount of 0.96 wt.% with a juice component (i.e., 1.03g acerola puree / 107.12g total * 100% = 0.96 wt.%) 
It would have been obvious to a skilled practitioner to incorporate acerola puree containing acerola into a mixture as taught in Selleck at a concentration in the range of 1.5-5 wt.%. While Selleck discloses suitable concentrations for the flavonoid per se (i.e., 0.01-0.1 wt.%) (C2, L34-L36), the lack of instruction regarding suitable concentrations for compositions merely comprising the flavonoid would prompt a skilled practitioner to consult Van Amerongen et al. for additional instruction regarding suitable concentrations of such compositions. As noted, Van Amerongen et al. discloses acerola puree as being combined with fruit juice in an amount of 0.96 wt.% ([0026], Example 1). MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Since the claimed ranges are close to the concentration disclosed in Van Amerongen et al., the claimed ranges are prima facie obvious to a skilled practitioner. This determination is further supported by the disclosure in Van Amerongen et al. that the mixture additionally contains banana puree in an amount of 7.67 wt.% (i.e., 8.22g banana puree / 107.12g total * 100% = 7.67 wt.%) and red grape juice concentrate in an amount of 8.15 wt.% (i.e., 8.73g red grape juice concentrate / 107.12g total * 100% = 8.15 wt.%) ([0026], Example 1), as well as that the mixture may comprise “a blend of at least one species of fruit” including “red grape, banana, acerola cherry” ([0024]). Such disclosure suggests that the amount of one fruit component may be lessened as the amount of another fruit component may increase to compensate, or more specifically, that the acerola puree may be added in amounts higher than in the example to amounts at least as high as that for the other fruit components taught as being interchangeable. The inclusion of acerola in an amount as high as that disclosed for banana puree or red grape 
As for claim 2, Van Amerongen et al. discloses a juice product comprising a combination of fruit juice and acerola puree ([0024], [0026]). It would have been obvious to one having ordinary skill in the art to produce the composition of Selleck with acerola puree. Regarding the state of the flavonoid composition, Selleck discloses that it may be “individual flavonoids, mixtures and plant extracts having a high flavonoid content” (C1, L64-L67). Selleck also indicates the flavonoid/antioxidant mixture may be in powder or liquid concentrate form (C2, L24-L31) and discloses the use of powdered acerola (C4, L4-L15). Given the limited instruction regarding the liquid form of the mixture, a skilled practitioner would be prompted to consult Van Amerongen et al. for more detailed teaching related to the incorporation of such extracts into food products. Since Van Amerongen et al. discloses that acerola may be incorporated into juice products in a puree form ([0024], [0026]), a skilled practitioner would find the use of acerola puree as the flavonoid component in Selleck to be obvious.
As for claims 6 and 7, Selleck and Van Amerongen et al. disclose the juice product according to claim 1.
The cited prior art does not disclose the product as having the claimed stability attributes upon storage for 26 weeks.
However, the present specification indicates that such stability is achieved merely as a consequence of combining the acerola component with the fruit juice ([0028]-[0029], [0033]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established.” Since a product produced according to Selleck as modified by Van Amerongen et al. was determined to be obvious and it was determined to be substantially identical in composition to the claimed product, such a product would exhibit the same stability characteristics, which are thus deemed obvious. The claimed limitations that the juice product would have a total color difference of about 1.8 or less (claim 6) or a total color difference of 45% or less than that of a control product without the acerola (claim 7), both when stored at the recited storage conditions, are thus considered obvious to a skilled practitioner.
Regarding claims 8, 12 and 13, Selleck discloses a method for reducing enzymatic browning of a juice product, the method comprising providing a fruit or vegetable juice (C2, L16-L17; C1, L38-L40) comprising one or more polyphenols (C2, L1-L12, where the present specification indicates that such fruits/vegetables contain polyphenols at [0014]-[0016]), and adding acerola (C2, L40-L53; C4, L4-L13).
Selleck does not teach the acerola as being present at a concentration of 1.5-5 wt.% based on the weight of the juice product.
However, Van Amerongen et al. discloses acerola puree as being present in an amount of 0.96 wt.% with a juice component (i.e., 1.03g acerola puree / 107.12g total * 100% = 0.96 wt.%) ([0026], Example 1) and also indicates that the mixed composition may comprise a mixture of fruits in various forms ([0024]).
It would have been obvious to a skilled practitioner to incorporate acerola puree containing acerola into a mixture as taught in Selleck at a concentration in the range of 1.5-5 wt.%. While Selleck discloses suitable concentrations for the flavonoid per se (i.e., 0.01-0.1 prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Since the claimed ranges are close to the concentration disclosed in Van Amerongen et al., the claimed ranges are prima facie
As for claim 9, Selleck discloses the juice as being fruit juice (C2, L1-L6; C2, L16-L17) and the step of deriving the juice from fruit (C2, L20-L22).
As for claim 10, Selleck discloses the juice as being vegetable juice (C1, L40-L43; C2, L8-L12) and the step of deriving juice from fruit (C2, L20-L22), which would likewise apply to the production of juice from vegetable.
As for claim 11, Van Amerongen et al. discloses a juice product comprising a combination of fruit juice and acerola puree ([0024], [0026]). It would have been obvious to one having ordinary skill in the art to produce the composition of Selleck with acerola puree. Regarding the state of the flavonoid composition, Selleck discloses that it may be “individual flavonoids, mixtures and plant extracts having a high flavonoid content” (C1, L64-L67). Selleck also indicates the flavonoid/antioxidant mixture may be in powder or liquid concentrate form (C2, L24-L31) and discloses the use of powdered acerola (C4, L4-L15). Given the limited instruction regarding the liquid form of the mixture, a skilled practitioner would be prompted to consult Van Amerongen et al. for more detailed teaching related to the incorporation of such extracts into food products. Since Van Amerongen et al. discloses that acerola may be incorporated into juice products in a puree form ([0024], [0026]), a skilled practitioner would find the use of acerola puree as the flavonoid component in Selleck to be obvious.
Regarding claims 15 and 16, Selleck and Van Amerongen et al. disclose the method according to claim 8.
The cited prior art does not disclose the product as having the claimed stability attributes upon storage for 26 weeks.
However, the present specification indicates that such stability is achieved merely as a consequence of combining the acerola component with the fruit juice ([0028]-[0029], [0033]). prima facie case of either anticipation or obviousness has been established.” Since a product produced according to Selleck as modified by Van Amerongen et al. was determined to be obvious and it was determined to be substantially identical in composition to the claimed product, such a product would exhibit the same stability characteristics, which are thus deemed obvious. The claimed limitations that the juice product would have a total color difference of about 1.8 or less (claim 15) or a total color difference of 45% or less than that of a control product without the acerola (claim 16), both when stored at the recited storage conditions, are thus considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-16 over Selleck and Van Amerongen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the only justification in the previous Office Action for higher concentrations of acerola was the disclosure of “a blend of at least one species of fruit” that includes red grape, banana, and acerola in paragraph [0024] of Van Amerongen et al. (Applicant’s Remarks, p. 5, ¶5). Applicant also asserted that Van Amerongen et al. “discloses the use of acerola puree in liquid edible compositions as a source for Vitamin C”. Id.
The claim rejections have been updated to account for the new claim limitations. Examiner maintains that adequate motivation is described for combining the references and that adequate teaching in the references is noted to deem the present claims obvious. Contrary to Applicant’s argument that the cited statements in paragraph [0024] was the “sole justification” 
Also, paragraph [0024] of Van Amerongen et al. states: “In order to get a good taste and/or aroma and/or as source of additional actives like vitamin C, the composition according to the present invention may further comprise a blend of at least one species of fruit….” The paragraph thus does not narrowly teach the use of acerola puree only as a source of vitamin C but instead teaches more broadly that the noted fruit components may be included for taste/aroma properties or active ingredients other than vitamin C.
Applicant then argued that no mention was made in Van Amerongen et al. as to the issue of browning of fruit/vegetable juices (Applicant’s Remarks, p. 5, ¶5).
As discussed in paragraph 26 of the previous Office Action, that Van Amerongen et al. may incorporate the acerola component into a food product for a different reason than that of Selleck would not preclude a practitioner from consulting Van Amerongen et al. for its teaching regarding suitable concentrations for a composition comprising the flavonoid, such as a puree. The products of both references are ultimately intended for human consumption (Selleck, C1, L8-L10; Van Amerongen et al., [0006], “an ingestible skin care product, preferably something perceived as a food product”), and a practitioner would at least have to ensure that the food products of each were not treated with an amount of the flavonoids that would cause the product to be unfit for consumption. Thus, Examiner maintains that the teaching of Van Amerongen et al. would be instructive to one producing a product according to Selleck.
Applicant further argued that “the percent of acerola is not substitutable with the percentages of other fruits listed in Van Amerongen” due to a series of factors and concluded that “if anything, Van Amerongen warns against exceeding 0.96 wt% acerola” (Applicant’s 
The indication in paragraph [0005] about limiting high intake of the composition applies to the overall composition, not acerola in particular, which undermines Applicant’s argument. Examiner maintains that, given the broad parameters for substituting fruit components, such as altering taste, aroma, or delivery of functional ingredients, the substitution of the listed fruit components in amounts taught as being suitable for the other fruit components would be obvious. That the purpose of the composition of Van Amerongen et al. is related to various skin treatments does not alter the obviousness determination, since the composition is ultimately directed merely to a consumable composition that must be acceptable in terms of taste attributes.
Applicant then argued that, even though the fruit components may be altered as taught in paragraph [0024], any alteration must still result in a composition that meets the stated aim of the invention, concluding that adjustment of the fruit component concentrations to higher concentration levels would be precluded (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶1).
Examiner agrees that alteration to fruit component concentrations would be limited only to concentrations that would still result in the overall composition achieving the stated aim of the invention. However, there is no apparent connection between achieving such an aim and any purported preclusion of including the noted fruit components at relatively higher concentrations, especially those concentrations that are specifically used for other fruit components. As such, Applicant’s argument is unpersuasive.
Applicant next argued that Van Amerongen et al. was not available as a prior art reference due to not being analogous art with the claimed invention, since it is not directed to the prevention of browning (Applicant’s Remarks, p. 7, ¶2).
According to MPEP 2141.01(a) I, the test for whether a reference is analogous art is as follows: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” The field of endeavor of the claimed invention is considered to be fruit/vegetable juice products. Van Amerongen et al. is directed to a “liquid edible composition comprising a blend of at least two species of fruit and/or vegetables in liquefied, puree, pulp, concentrate, extract or juice form” (Abstract). Since Van Amerongen et al. is from the same field of endeavor as the claimed invention, it is properly relied on as an analogous prior art reference.
Applicant further argued that “the Office Action does not adequately establish a reason with rational underpinning as to why one of ordinary skill in the art would have looked to a skin improvement product of Van Amerongen” (Applicant’s Remarks, p. 7, ¶2). Applicant asserted that the rationale was merely that both products were for human consumption, which was asserted as being too wide a field of art. Id. Applicant then asserted generally that the claims rely on impermissible hindsight rationale. Id.
The rationale for combining the prior art references was detailed as being the lack of instruction regarding suitable concentrations for compositions merely comprising the flavonoid in Selleck (i.e., a puree or juice as opposed to the flavonoid per se), thus prompting a skilled practitioner to consult Van Amerongen et al. for additional instruction regarding suitable concentrations of such compositions in edible compositions. The rationale was not limited to merely being that both products were suited for human consumption. Examiner maintains that adequate motivation was described for combining the two prior art references.
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains that the present claim rejections rely only on knowledge that was within the level of ordinary skill in the art at the time the invention was made and that the present claim rejections thus do not rely on impermissible hindsight. Applicant’s arguments are unpersuasive.
The rejections of claims 1-16 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 1-4, 6-13, 15 and 16 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793